DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December 2020 has been entered.
 Claim Interpretation
Claim 1 recites the limitation “a portion capsule” in the second line, and “the capsule” in line 14.  Examiner is interpreting these as the same “capsule” for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FISCHER (US6820535).
As to claim 1, FISCHER teaches a drinks preparation machine for preparing a drink from a portion capsule by way of introducing an extraction fluid into the portion capsule (Col. 10 Lines 40-55 teach the introduction of hot water into the capsule (16) to brew a beverage.), comprising: a brewing module with a first brewing module part and a second brewing module part which is movable relative to the first brewing module part (Figures 1 and 3a-3c teach the first (12) and second (3) brewing module parts where the second (3) part moves relative to the first (12) part.) , wherein a brewing chamber can be formed by the first and the second brewing module parts (Figure 3b teaches the brewing chamber is formed by the first (12) and second (3) parts.), a housing that comprises a capsule insert opening, through which the portion capsule can be inserted into the drinks preparation machine (Figure 2 teaches a drawer (18) that can be pulled out to create an opening in the side of the machine (1) to insert capsules (16) into the machine (1).  Col. 9 Lines 3-5 teach the opening of the drawer and stocking of capsules.); a closure unit with a closure element that is movable manually between an open position, in which the capsule insert opening is accessible, and a closed position, in which the closure element closes the capsule insert opening (The drawer (18) body is interpreted as a closure element in that it is capable of opening and closing the capsule insert opening.) , wherein the drinks preparation machine is configured, after assumption of the closed position by the closure element, for the capsule to occupy a capsule recognition position and a brewing position, wherein the capsule recognition position (Figure 2 teaches the capsule recognition position is when the capsule (16) and arm (24) are in position ‘B’ where the capsule is preparing to be ejected from the magazine.  Col. 7, Lines 57-64 teach the sensors (55a) detect information regarding the capsule when it is in the aforementioned position.) is different from the brewing position (Figures 1 and 2 teach the brewing position is when the capsule (16) is located on the brewing part (12) after being moved by the lever (24) past point ‘C’.) , wherein the drinks preparation machine further comprises a capsule recognition module, which is configured to carry out a capsule recognition on a portion capsule that is inserted through the capsule insert opening and is located at the capsule recognition position (Figures 1, 2, and Col. 7, Lines 57-64 teach sensors (55a) that read capsule information when in the capsule recognition location.), on the basis of predefined features comprising a coding which contains details on one or more capsule characteristics (Col. 9, Lines 47-51 teach the sensor (55a) detects characteristics of the capsule.), wherein the drinks preparation machine is configured to automatically activate the capsule recognition after assumption of the closed position by the closure element. (Col. 9, Lines 3-20 teach the removal of the drawer, stocking, and replacement of the drawer then automatic operation of the drive elements and processing by the controller.)

As to claim 15, FISCHER teaches the drinks preparation machine according to claim 1, wherein the drinks preparation machine is further configured to eject a spent portion capsule out of the brewing module without actuating the closure element. (Figure 3c and Col. 10 Line 60-Col. 11, Line 3 teach the ejector (14) operates to eject the capsule (16) after brewing.  This operation is not linked to the drawer opening due to the magazine of cartridges removing the need to reload after one brewing cycle.)

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EMPL (EP3226727B1).
As to claim 1, EMPL teaches a drinks preparation machine for preparing a drink from a portion capsule by way of introducing an extraction fluid into the portion capsule (¶0001 teaches the device is for preparing a beverage from a portion capsule.), comprising: a brewing module with a first brewing module part and a second brewing module part which is movable relative to the first brewing module part (Figure 1a teaches a first (5) and second (6) brewing module part where the second (6) is movable via a motor (7) from a loading position (Fig 1a) and a brewing position (Fig 1d)., wherein a brewing chamber can be formed by the first and the second brewing module parts (Fig 1d teaches the brewing chamber is formed by the first (5) and second (6) brewing chamber parts.), a housing that comprises a capsule insert opening (figure 1a teaches the capsule (20) being inserted into an opening.), through which the portion capsule can (Figures 1a-1d teach the closure element (13) can be moved to both block the opening and allow access.  ¶0058 teaches manual activation by the user causes the closure element to move to various positions.  Additionally, the closure element (13), structured as a pin (See ¶0014) is capable of being moved manually.), wherein the drinks preparation machine is configured, after assumption of the closed position by the closure element, for the capsule to occupy a capsule recognition position (Figure 1c) and a brewing position (Figure 1d), wherein the capsule recognition position (¶0055 teaches the capsule recognition detector (22) is connected to the second (6) brewing part and thus the orientation shown in Figure 1c is interpreted as a capsule recognition position.) is different from the brewing position (The orientation of the capsule in Figure 1d is different from the orientation in Figure 1c.), wherein the drinks preparation machine further comprises a capsule recognition module (Figure 1c, Item 22), which is configured to carry out a capsule recognition on a portion capsule that is inserted through the capsule insert opening and is located at the capsule recognition position, on the basis of predefined features comprising a coding which contains details on one or more capsule characteristics (¶0055 teaches the recognition detector reads an identifier on the capsule such as a QR code.  ¶0063 teaches the identification of a brewing program based on the identifier.), wherein the drinks preparation machine is configured to automatically activate the capsule recognition after assumption of the closed position by the closure element. (¶0061 and Figures 1b-1c teach the capsule automatically moves into the capsule recognition position once the closure element (13) is moved to close the opening.)

As to claim 9, EMPL teaches the drinks preparation machine according to claim 1, wherein a transfer of the portion capsule from the capsule recognition position into the brewing position, in which the portion capsule is located given a closed brewing chamber, requires an activation by a user.  (¶0058 teaches an actuation by the user in order to initiate a beverage production process.  ¶0061 teaches the movement of the brewing chamber element (6) is a result of a start signal from the user.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GIUA (US8627761) in view of CAHEN (US20130298778).
As to claim 1, GIUA teaches a drinks preparation machine for preparing a drink from a portion capsule by way of introducing an extraction fluid into the portion capsule (Col. 1, Lines 12-17 teach the use of capsules to create hot beverages using the machine), comprising: a brewing module with a first brewing module part and a second brewing module part which is movable relative to the first brewing module part, wherein a brewing chamber can be formed by the first and the second brewing module parts (Figure 1 teaches first (11) and second (12) brewing module parts where the second (12) can move relative to the first (11).  Figure 6 teaches the closed brewing chamber.) , a housing that comprises a capsule insert opening (Figure 1, Item 6), through which the portion capsule can be inserted into the drinks preparation machine (figure 1 teaches the capsule (4) being inserted through the opening (6).); a closure unit with a closure element that is movable manually between an open position, in which the capsule insert opening is accessible, and a closed position, in which the closure element closes the capsule insert opening (figure 1 teaches a closure unit (5) that is capable of opening and closing the insert opening (6).), wherein the drinks preparation machine is configured, after assumption of the closed position by the closure element, for the capsule to occupy a capsule recognition position and a brewing position (Figure 1 teaches a capsule recognition position (90) and a brewing cavity (3) where the capsule travels during the process.  Figure 1 teaches the lever (5) is shaped such that it is capable of closing the opening (6) when the capsule is in the pre-chamber (90) and further displacing the capsule (4) via the projecting portion (19) after scanning is completed.), wherein the capsule recognition position is different from the brewing position (figure 1 teaches the capsule recognition position (90) and the brewing position (3) are different.), wherein the drinks preparation machine further comprises a capsule recognition module, which is configured to carry out a capsule recognition on a portion capsule that is inserted through the capsule insert opening and is located at the capsule recognition position, on the basis of predefined features comprising a coding which contains details on one or more capsule characteristics (Figure 1 and Col. 4 Lines 43-55 teach that the capsule recognition device (91) is capable of reading a code (bar code) and then selecting an operating cycle based on the reading.), 
GIUA does not explicitly disclose that the drinks preparation machine is configured to automatically activate the capsule recognition after assumption of the closed position by the closure element.
However, CAHEN teaches a closure element that activates a brewing process when closed. (¶0031 teaches the use of a cover to control the operation of the machine. ¶0028 teaches the use of optical detection as part of the process.)
One of ordinary skill in the art would have been motivated to apply the known closure element and control unit synchronization technique of CAHEN to the closure unit and controller of GIUA in order to control the start-up/shut down operations of the machine to incorporate power management systems. (CAHEN ¶0026)  Examiner is interpreting the application of technique as incorporating the automatic startup of CAHEN to the existing closure element and sensor structure/method of GIUA.  
Both references involve the use of capsules to create a beverage, have movable closure elements, and sensors. The similarity in function and structure provide evidence of analogousness of each reference to the present invention.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known closure element and control unit synchronization technique of CAHEN to the closure unit and controller of GIUA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 9, GIUA in view of CAHEN teaches the drinks preparation machine according to claim 1, wherein a transfer of the portion capsule from the capsule recognition position into the brewing position, in which the portion capsule is located given a closed brewing chamber, requires an activation by the user.  (GIUA, Figure 1 teaches the closure element (5) has a protruding portion (19) that is used to further displace the capsule from the capsule recognition position (90) into the brewing chamber position (3).  This occurs manually via user actuation of the lever (5).)

As to claim 12, GIUA in view of CAHEN teaches the drinks preparation machine according to claim 1, wherein the closure element is an operating lever which is pivotable about a rotation axis. (GIUA, Figure 1 teaches the closure element (5) is a lever that pivots.)

Claims 1-3, 5-8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over VENTURI (US9788683) in view of CAHEN (US20130298778), further in view of BUGNANO (US20160166105).
As to claim 1, VENTURI teaches a drinks preparation machine for preparing a drink from a portion capsule by way of introducing an extraction fluid into the portion capsule (Col. 2, Lines 36-40 teaches that the device is for making beverages from cartridges.), comprising: a brewing module with a first brewing module part and a second brewing module part which is movable relative to the first brewing module part (Figure 3 teaches a first part (5) that is stationary, and a second part (6) that is movable.), wherein a brewing chamber can be formed by the first and the second brewing module parts (Figure 4 teaches the brewing chamber is formed via the first (5) and second (6) parts.), a housing that comprises a capsule insert opening (Figure 4, Item 34), through which the portion capsule can be inserted into the drinks preparation machine, wherein the drinks preparation machine is configured, after assumption of the closed position by the closure element, for the capsule to occupy a capsule recognition position and a brewing position (Figure 6 teaches the capsule recognition position (37) where the capsule is recognized by the sensor (50).  Figure 6 also discloses the brewing position, where a second capsule (2) is located during brewing.), wherein the capsule recognition position is different from the brewing position, wherein the drinks preparation machine further comprises a capsule recognition module (Figure 6, Item 50)(Col. 10, Lines 1-3 teach the sensor can sense when a capsule (2) is inserted.), which is configured to carry out a capsule recognition on a portion capsule that is inserted through the capsule insert opening and is located at the capsule recognition position. (Figure 6 teaches the capsule (2) is located in the insertion position (37) and Col. 10, Lines 1-3 teach the sensor detects the capsule in this position.)

VENTURI does not explicitly disclose a closure unit with a closure element that is movable manually between an open position, in which the capsule insert opening is accessible, and a closed position, in which the closure element closes the capsule insert opening and wherein the drinks preparation machine is configured to automatically activate the capsule recognition after assumption of the closed position by the closure element.
However, CAHEN teaches a closure unit with a closure element that is movable manually between an open position, in which the capsule insert opening is accessible, and a closed position, in which the closure element closes the capsule insert opening (Figures 1 and 2 teach a closure element (10) that covers and allows access to the capsule insertion opening (40) and wherein the drinks preparation machine is configured to automatically activate the capsule recognition after assumption of the closed position by the closure element. (¶0028 teaches the initiation of processing and detection systems when the cover is moved to a covering position.)
Both references refer to beverage production machines that use capsules and controllers.  The similarity in function and structure provide evidence of analogousness of each reference to the present invention.
One of ordinary skill in the art would have been motivated to apply the known closure element and control unit synchronization technique of CAHEN to the capsule opening and controller of VENTURI in order to control the start-up/shut down operations of the machine to incorporate power management systems. (CAHEN ¶0026)  Additionally, the incorporation of a cover assembly such as CAHEN’s would reduce the introduction of exterior contamination during the loading/recognition/brewing cycles.  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known closure element and control unit synchronization technique of CAHEN to the capsule opening and controller of VENTURI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

VENTURI does not explicitly disclose performing the capsule recognition on the basis of predefined features comprising a coding which contains details on one or more capsule characteristics.
However, BUGNANO teaches performing the capsule recognition on the basis of predefined features comprising a coding which contains details on one or more capsule characteristics. (¶0070 teaches the operation of the machine based on input from the optical sensor (9) which reads information from the capsule. ¶0077 teaches the reading of a barcode or a QR code to access encoded data that includes the type of product, optimal modalities of preparation, and operational steps for the machine.)
One of ordinary skill would have been motivated to apply the known detection and information reading scanning technique of BUGNANO to the existing detection method of VENTURI in order to obtain and execute the optimal preparation parameters. (BUGNANO ¶0004)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known detection and information reading scanning technique of BUGNANO to the existing detection method of VENTURI  because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, VENTURI in view of CAHEN and BUGNANO teaches the drinks preparation machine according to claim 1, comprising a sensor that is configured to determine the assumption of the closed position by the closure element. (CAHEN, which is being relied upon for the closure element structure, teaches a sensor to determine the position of the cover unit.)

As to claim 3, VENTURI in view of CAHEN and BUGNANO teaches the drinks preparation machine according to claim 1, further comprising a display device and an operating element, wherein the drinks preparation machine is configured, via the display device, to display a number of brewing programs which can be selected via the operating element, in a manner depending on the result of the capsule recognition. (VENTURI, Col. 1, Lines 18-21 teach the use of a user interface (display) to allow the user to input controls to the unit.  BUGNANO ¶0107 teaches a display (64) and a memory (62) that is connected with the sensor and control unit (60).  The paragraph further teaches recognition of the capsule and allowing for user input on parameters (i.e. temperature, time).)

As to claim 5, VENTURI in view of CAHEN and BUGNANO teaches the drinks preparation machine according to claim 1, wherein the closure element is movable out of the closed position during a brewing process which serves for preparing the drink, wherein this movement of the closure element stops the brewing procedure. (CAHEN, ¶0036 teaches the opening of the slider (cover) to an intermediate position to interrupt the processing and allow for a new ingredient to be entered mid-brewing/processing.)

As to claim 6, VENTURI in view of CAHEN and BUGNANO teaches the drinks preparation machine according to claim 1, wherein the movement of the second brewing module part relative to the first brewing module part and the movement of the closure element are mechanically decoupled from one another. (CAHEN, ¶0026 teaches a control unit and sensors for managing the location and status of the cover, while the processing module (interpreted as a brewing module) is controlled via a motor.  When applying the cover structure and method to VENTURI, there is already a teaching of an element at the opening (Figure 5, Item 49) that is decoupled from the movement of the brewing elements, so the incorporation of the cover of CAHEN would result in two separate systems.)

As to claim 7, VENTURI in view of CAHEN and BUGNANO teaches the drinks preparation machine according to claim 6, which is configured, after the capsule recognition has been effected, to permit a removal of the portion capsule through the capsule insert opening before the brewing chamber is closed. (VENTURI, Figure 6 teaches an element (36) that holds the capsule during recognition and thus enables the capsule to be removed through the opening if the machine was opened.  The incorporation of CAHEN’s cover results in the ability to stop the machine via opening of the cover. (¶0036).)

As to claim 8, VENTURI in view of CAHEN and BUGNANO teaches the drinks preparation machine according to claim 7, further comprising a grip recess which is accessible from the capsule insert opening, for removing the portion capsule which is located at the capsule recognition position.  (VENTURI, Figure 6 teaches the element (49) moves to open a recess in the opening (34) that allows for gripping the capsule (2).)

As to claim 11, VENTURI in view of CAHEN and BUGNANO teaches the drinks preparation machine according to claim 1, wherein the predefined features, by way of which the capsule recognition is carried out, are optically readable features and the capsule recognition module comprises an optical sensor for reading out the predefined features. (VENTURI, Col. 10 Lines 41-47 teach the sensor can be an optical sensor.  BUGNANO, Paragraph 0070 teaches the operation of the machine based on input from the optical sensor (9) which reads information from the capsule.  Paragraph 0081 teaches detection of the capsule, acquisition of the image, and selection of brewing information that is optimal for the capsule.)

As to claim 13, VENTURI in view of CAHEN and BUGNANO teaches the drinks preparation machine according to claim 1, wherein the closure element is movable by way of applying a force and wherein the closure unit further comprises a resistance element which opposes a movement of the closure element with a resistance which is dependent on a position of the closure element. (CAHEN, Paragraphs 0069 and 0070 teach the use of a spring to bias the cover element to either a cover or uncovered position.  A spring provides greater resistance based on the individual spring constant and length stretched.  One of ordinary skill would have been motivated to combine the known cover and biasing elements of CAHEN with the opening of VENTURI in order to drive the cover into a stable position (CAHEN Paragraph 0069) and cover the opening.)

As to claim 14, VENTURI in view of CAHEN and BUGNANO teaches the drinks preparation machine according to claim 13, wherein the resistance is based on friction and/or an elastic deformation. (CAHEN, Paragraphs 0069 and 0070 teach that a spring is used, which utilizes elastic deformation.)

As to claim 15, VENTURI in view of CAHEN and BUGNANO teaches the drinks preparation machine according to claim 1, wherein the drinks preparation machine is further configured to eject a spent portion capsule out of the brewing module without actuating the closure element. (VENTURI, Figures 6-8 teach the ejection of a capsule (2) without an impact on the opening (34) of the device.  Thus, when incorporating the cover element of CAHEN, the ejection process would not be impacted by the closure element.)

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over VENTURI (US9788683) in view of BUGNANO (US20160166105) and CAHEN (US20130298778), as applied in claim 3 above, further in view of MERALI (US20170238753).
As to claim 4, VENTURI in view of CAHEN and BUGNANO teaches the drinks preparation machine according to claim 3, wherein the brewing parameters are adapted to the capsule inserted. (BUGNANO, Paragraph 0070 teaches the operation of the machine based on input from the optical sensor (9) which reads information from the capsule.  Paragraph 0081 teaches detection of the capsule, acquisition of the image, and selection of brewing information that is optimal for the capsule.)
VENTURI in view of CAHEN and BUGNANO does not explicitly disclose a milk module, wherein the drinks preparation machine is configured to adapt the selectable brewing programs to the presence or absence of the milk module and/or to a milk module filling level.
However, MERALI teaches a drinks preparation machine that comprises a milk module (Paragraph 0226 teaches the use of milk as an additional ingredient. Paragraph 0142 teach that the ingredients are held in hoppers. Paragraph 0177 teaches the monitoring of available ingredient left in the hopper.), wherein the drinks preparation machine is configured to adapt the selectable brewing programs to the presence or absence of the milk module and/or to a milk module filling level. (Paragraphs 0236 and 0237 teach the checking of inventory level for ingredients of a recipe, and when they are insufficient, the user can either change the recipe or choose a different beverage.)
One of ordinary skill in the art would have been motivated to apply the known additional ingredient dispensing and control system of MERALI to the beverage production method of VENTURI in view of BUGNANO in order to add flavor to one or more liquids in order to make a beverage ready to consume (MERALI Paragraph 0108) and expand the available recipes created.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known additional ingredient dispensing and control system of MERALI to the beverage production method of VENTURI in view of BUGNANO because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant’s arguments, see remarks, filed 09 December 2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of VENTURI (US9788683) in view of CAHEN and BUGNANO.
As to applicant’s arguments that BUGNANO’s machine cannot be configured to carry out “a capsule recognition on a portion capsule on the basis of predefined features comprising a coding which contains details on one or more capsule characteristics”, Examiner respectfully disagrees.  ¶0077 teaches the reading of a barcode or a QR code to access encoded data that includes the type of product, optimal modalities of 
As to applicant’s arguments that MERALI is not applicable prior art, Examiner respectfully disagrees.  Examiner is of the opinion that MERALI’s disclosure relates to a drink preparation device, where a beverage (such as tea) is produced.  ¶0129 teaches the use of sealed tea bags (which is similar to a capsule) to produce the beverage for the user.  Additionally, it is known in the art that tea can be created from capsules in addition to coffee and many other beverages (hot chocolate for example).  The limitation of “prepare a drink from a portion capsule by way of introducing an extraction fluid into the portion capsule” is an intended function of the device and also is located in the preamble of the claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
YOAKIM (US10470606) teaches a beverage producing machine that has a capsule recognition section and a brewing section, closure element, and code reading structure.
CRARER (US9999315) teaches the automatic starting of the brewing procedure when closing a lid of the brewing apparatus.
ROGNON (US20130014648) teaches a beverage producing machine that has a capsule recognition section and a brewing section and code reading structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 March 2021